 



EXHIBIT 10.17

QUOVADX, INC.

LORINE R. SWEENEY SEVERANCE AGREEMENT

     This Severance Agreement (“Agreement”) is made by and between Quovadx, Inc.
(the “Company”), and Lorine R. Sweeney (“Executive”).

     WHEREAS, Executive was employed by the Company as its Chief Executive
Officer;

     WHEREAS, Executive has served as a member of the Company’s Board of
Directors;

     WHEREAS, Executive’s employment with the Company will cease on April 12,
2004 (the “Termination Date”);

     WHEREAS, Executive agrees to resign from the Company’s Board of Directors
by submitting a resignation letter to the Company’s Board of Directors in
substantially the form attached hereto as Exhibit B; and

     WHEREAS, Executive agrees to enter into a non-competition and
non-solicitation agreement with the Company and to release the Company from any
claims arising from or related to Executive’s service relationship;

     NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (collectively referred to as “the Parties”) hereby agree
as follows:

     1. Consideration. As consideration for Executive entering into this
Agreement (including entering into and not revoking the Release of Claims
attached hereto as Exhibit A), the Parties agree as follows:

         (a) Continued Salary. The Company will pay Executive continuing
payments of severance pay at a rate equal to $31,250 per month ($375,000
annually), for twelve (12) months from the Termination Date (the “Severance
Payment Period”), to be paid periodically in accordance with the Company’s
normal payroll policies.

         (b) Continued Benefits. Subject to Executive electing coverage under
Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
Company will provide Company-paid group health plan insurance coverage at the
same ratio of Company premium payment to employee premium payment as was in
effect immediately prior to the Termination Date (the “Company-Paid Coverage”).
If such coverage included the Employee’s dependents immediately prior to the
Change of Control, such dependents shall also be covered at Company expense.
Company-Paid Coverage shall continue until the earlier of (i) the end of the
Severance Payment Period, or (ii) the date upon which Executive and her
dependents become covered under another employer’s group health plan.

 



--------------------------------------------------------------------------------



 



         (c) Outplacement Assistance. The Company will provide Executive with
outplacement assistance for a period of up to six (6) months in an amount not to
exceed $20,000.

     2. Treatment of Equity. Executive agrees and acknowledges that Executive
has three (3) months from the termination of the Severance Payment Period to
exercise Executive’s outstanding vested stock options; provided, however, that
if the Company determines, in its sole discretion, that such post-termination
exercise period will result in adverse accounting consequences, the preceding
clause regarding Executive’s post-termination exercise period shall be without
force and effect and instead Executive shall be provided the post-termination
exercise period specified in her outstanding option agreements (and the related
equity compensation plans). Executive further acknowledges that vesting of
shares under her stock options will cease as of the Termination Date. The
Company agrees to notify Executive of its determination regarding Executive’s
post-termination exercise period no later than April 19, 2004.

     3. Notice of new Employment. Notwithstanding any other provision of this
Agreement to the contrary, in the event Executive obtains employment or enters
into a consulting relationship with any entity during the Severance Payment
Period, (i) Executive agrees to notify the Company within three (3) days after
Executive’s service commences and (ii) Executive agrees and acknowledges that
all payments and benefits provided hereunder immediately shall cease.

     4. Tax Withholding. All payments and benefits provided hereunder shall be
subject to applicable tax withholding by the Company. In the event future
payments due to Executive are not sufficient to cover any applicable tax
withholding, Executive agrees to pay the Company the amount in cash necessary to
cover such withholding.

     5. Payment of Salary. The Company will pay all salary, wages, bonuses,
accrued vacation, commissions and any and all other benefits due to Executive
(the “Payments Due”) as of the Termination Date on the Termination Date. Once
Executive receives the Payments Due, Executive agrees to execute a statement
that indicates Executive acknowledges receipt of the Payments Due.

     6. Company Credit Cards. Within thirty days of the Termination Date, the
Company shall provide Executive with documentation indicating that the Company
American Express Card issued in Executive’s name has been paid off and the
account cancelled; provided however, that Executive agrees to reimburse the
Company for any charges made that would not otherwise be reimbursable under the
Company’s standard policies and practices.

     7. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and Executive shall return all the Company property and confidential and
proprietary information in her possession to the Company on the Termination
Date.

     8. Non-Competition and Non-Solicitation.

-2-



--------------------------------------------------------------------------------



 



         (a) Beginning on the Termination Date and for a period of twelve (12)
months thereafter (the “Non-Compete Period”), Executive shall not, other than on
behalf of the Company, directly or indirectly, without the prior written consent
of the Company,

            (i) engage in the “Geographic Area” (as defined below) as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise of;

            (ii) have any ownership interest in (except for passive ownership of
one percent (1%) or less of any entity whose securities have been registered
under the Securities Act of 1933 or Section 12 of the Securities Exchange Act of
1934 or the securities laws of any other jurisdiction); or

            (iii) participate in the financing, operation, management or control
of:

any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose.” The term “competing business
purpose” shall mean health care integration tools and services.

         (b) During the Non-Compete Period, Executive shall not, directly or
indirectly, without the prior written consent of the Company, solicit, encourage
or take any other action which is intended to induce or encourage, or has the
effect of inducing or encouraging, any employee or customer of the Company or
its subsidiaries to terminate his or her employment with or customer
relationship to the Company or its subsidiaries.

         (c) The Geographic Area shall mean anywhere in the world where the
Company or any of its subsidiaries conducts business including, without
limitation, the United States.

         (d) The covenants contained in the preceding paragraphs shall be
construed as a series of separate covenants, one for each county, city, state,
or any similar subdivision in any Geographic Area. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding paragraphs. If, in any judicial proceeding,
a court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Section to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section are deemed to exceed the time, geographic or scope limitations permitted
by applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

         (e) Executive also acknowledges that the limitations of time,
geography, and scope of activity agreed to in this Agreement are reasonable
because, among other things, the Company is engaged in a highly competitive
industry and Executive is receiving significant compensation pursuant to this
Agreement.

         (f) Executive agrees that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in this Section.

-3-



--------------------------------------------------------------------------------



 



Accordingly, Executive agrees that if she breaches any provision of this
Section, the Company will have available, in addition to any other right or
remedy otherwise available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. Executive further
agrees that no bond or other security shall be required in obtaining such
equitable relief, nor will proof of actual damages be required for such
equitable relief. Executive hereby expressly consents to the issuance of such
injunction and to the ordering of such specific performance.

     9. Non-Disparagement. Executive agrees to refrain from any defamation,
libel, or slander of the Company, including its officers and directors, or
tortious interference with the contracts and relationships of the Company. The
Company agrees to refrain from any defamation, libel, or slander of Executive.

     10. Continued Cooperation. Executive agrees (i) to be available on an as
needed basis and to provide assistance with respect to any investigation by a
governmental authority with respect to activities and actions of the Company or
Executive that occurred during the time period during which Executive was
employed by the Company and (ii) during the Severance Payment Period, to assist
Executive’s successor at the Company with transitional matters on an as needed
basis upon request of the Company. Executive further agrees to execute any
filing with the Securities and Exchange Commission and any unanimous written
consent that was filed (or was agreed to, as applicable) on or prior to the
Termination Date.

     11. Impact of Breach. In the event the Company determines in good faith
that Executive has breached any terms of this Agreement (including the terms of
exhibits hereto) all payments and benefits provided to Executive hereunder
immediately shall cease and Executive’s post-termination option exercise period
immediately shall terminate. In addition, if Executive is required to forfeit
any payments or profits under Section 304 of the Sarbanes-Oxley Act of 2002 (or
Executive would be so required if Executive still were employed by the Company),
then, to the extent required under Section 304 of the Sarbanes-Oxley Act of
2002, all payments and benefits provided to Executive hereunder immediately
shall cease and Executive’s post-termination option exercise period immediately
shall terminate.

     12. Arbitration. The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, shall be subject to binding arbitration in
Englewood, Colorado before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes. The Parties agree that
the prevailing party in any arbitration shall be entitled to injunctive relief
in any court of competent jurisdiction to enforce the arbitration award. The
Parties agree that the prevailing party in any arbitration shall be awarded its
reasonable attorneys’ fees and costs.

     13. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of Company. Any such successor of
Company will be deemed substituted for Company under the terms of this Agreement
for all purposes. For this purpose, “successor” means any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise,

-4-



--------------------------------------------------------------------------------



 



directly or indirectly acquires all or substantially all of the assets or
business of Company. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance or other disposition of Executive’s right to
compensation or other benefits will be null and void.

     14. Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) five (5) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the Parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

     

  If to Company:
 
   

  Quovadx, Inc.

  6400 South Fidlers Green Circle, Suite 1000

  Englewood, Colorado 80111

  Attention: Chief Financial Officer
 
   

  If to Executive:
 
   

  At the last residential address known by the Company.

     15. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

     16. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, she shall not be entitled to any employment with
the Company, its subsidiaries, or any successor, and she hereby waives any
right, or alleged right, of employment or re-employment with the Company.

     17. Authority. Executive represents and warrants that she has the capacity
to act on her own behalf and on behalf of all who might claim through her to
bind them to the terms and conditions of this Agreement.

     18. Fee Reimbursement. The Company agrees to reimburse Executive and Gary
Scherping for expenses incurred by both Executive and Mr. Scherping to ensure
the proper documentation of their employment (including the cessation thereof)
with the Company in an amount up to (i) $6000 (such $6000 maximum to be the
combined reimbursement for both Executive and Mr. Scherping) for expenses
incurred prior to March 8, 2004 and (ii) $10,000 (such $10,000 to be the
combined reimbursement for both Executive and Mr. Scherping) for expenses
incurred on or after March 8, 2004.

-5-



--------------------------------------------------------------------------------



 



     19. No Representations. Executive represents that she has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

     20. Entire Agreement. This Agreement, including the Release of Claims
addendum attached hereto as Exhibit A represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company.

     21. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each Party.

     22. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Colorado.

     23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

                Dated: April 11, 2004  /s/ Linda K. Wackwitz       Linda
Wackwitz      Executive Vice President and General Counsel Quovadx, Inc.     

                Dated: April 11, 2004  /s/ Lorine R. Sweeney       Lorine R.
Sweeney           

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A

RELEASE OF CLAIMS

 



--------------------------------------------------------------------------------



 



EXHIBIT B

RESIGNATION LETTER

To: The Board of Directors of Quovadx, Inc.

From: Lorine R. Sweeney

     Effective April 11, 2004, I resign from the Board of Directors of Quovadx,
Inc.

 
/s/ Lorine R. Sweeney

--------------------------------------------------------------------------------

 
Lorine R. Sweeney

 